 



Exhibit 10.34

Summary of Compensation Payable to Named Executive Officers

     On February 11, 2005, the Compensation Committee of the Board of Directors
of eBay Inc. approved the compensation to be paid to eBay’s executive officers
for 2005. The following table shows the annualized base salary to be paid to our
Chief Executive Officer and four most highly-compensated other executive
officers (based on their total annual salary and bonus compensation during
2004), also referred to as the Named Executive Officers, effective April 1,
2005. The base salaries below represent increases of from 0% to 4% over the
Named Executive Officers’ previously effective base salaries.

          Name and Principal Position   Salary  
Margaret C. Whitman
  $ 995,016  
President and Chief Executive Officer
       
 
       
Maynard G. Webb, Jr
    625,008  
Chief Operating Officer
       
 
       
Jeffrey D. Jordan
    515,016  
President, PayPal
       
 
       
Matthew J. Bannick
    494,400  
President, eBay International
       
 
       
William C. Cobb
    468,000  
President, eBay North America
       

     In addition to receiving base salary, eBay’s executive officers, including
the Named Executive Officers, are eligible to participate in the company’s
Executive Management Incentive Program, as described on Exhibit 10.27 to eBay’s
Quarterly Report on Form 10-Q for the period ended September 30, 2004, as filed
with the Securities and Exchange Commission on October 27, 2004. Target bonus
amounts under that program in 2005 remain unchanged from 2004.

     Equity compensation plan grants to eBay’s executive officers, including the
Named Executive Officers, are reported on Form 4 filings with the Securities and
Exchange Commission.

 